Case 1:21-cv-04478-AMD-RLM Document 6 Filed 08/26/21 Page 1 of 2 PageID #: 21




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
                                                                :
SHAHAN STEFAN SAHIB,
                                                                :
                                         Plaintiff,
                                                                : MEMORANDUM AND ORDER
                         – against –                           : 21-CV-4478 (AMD) (RML)
                                                               :
JJS TRANSPORTATION & DISTRIBUTION
                                                               :
COMPANY and HARPREET MAHO,
                                                               :
                                        Defendants.
--------------------------------------------------------------- X
ANN M. DONNELLY, United States District Judge:

        On June 30, 2021, the plaintiff filed this negligence action in the Supreme Court of the

State of New York, Kings County, against the defendants. (ECF No. 1-1.) The defendants

removed the action to this court on August 9, 2021, citing diversity jurisdiction pursuant to 28

U.S.C. § 1441. (ECF No. 1.)

        Magistrate Judge Roanne L. Mann issued a sua sponte report and recommendation on

August 11, 2021, in which she recommends that I remand this action to state court because the

defendants are citizens of New York, and because under 28 U.S.C. § 1441(b)(2), a defendant

who is a resident of the state in which removal is sought is barred from removing the action to

federal court. (ECF No. 4.) No party has filed an objection to Judge Mann’s report and

recommendation, and the time to do so has passed.

        A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept those

portions of the report and recommendation to which no timely objection has been made, “a

district court need only satisfy itself that there is no clear error on the face of the record.” VOX
Case 1:21-cv-04478-AMD-RLM Document 6 Filed 08/26/21 Page 2 of 2 PageID #: 22




Amplification Ltd. v. Meussdorffer, 50 F. Supp. 3d 355, 369 (E.D.N.Y. 2014) (quoting Wilds v.

United Parcel Serv., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003)).

       I have reviewed Judge Mann’s well-reasoned and comprehensive report and

recommendation carefully and find no error. Accordingly, I adopt the report and

recommendation in its entirety. The Clerk of Court is respectfully directed to remand the case to

the Supreme Court of the State of New York, Kings County.



SO ORDERED.

                                                    ___________________________
                                                      s/Ann M. Donnelly
                                                    ANN M. DONNELLY
                                                    United States District Judge


Dated: Brooklyn, New York
       August 26, 2021




                                                2
